Citation Nr: 0127327	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-01 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim of 
entitlement to service connection for PTSD.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has PTSD as a 
result of his experiences in Vietnam and Korea and that he 
should therefore be granted service connection for that 
disorder.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).

With these requirements of law, the Board will first review 
the evidence of record as found in the veteran's claims 
folder, discuss the applicable law, and then proceed to an 
analysis of the claim at issue.

Factual Background

The veteran served on active duty in the United States Air 
Force from January 1960 to December 1967, including service 
in Vietnam and Korea.  His military occupational specialty 
was an electrical power specialist.  He was not awarded any 
citations or medals indicative of combat.  The veteran's 
service medical records do not contain any psychiatric 
complaints or findings.

There is no pertinent evidence for over two decades after the 
veteran left military service.

It was noted during VA hospitalization for heart disease from 
April to May 1991 that the veteran had periods of anxiety.  
The diagnoses included chronic anxiety.  The veteran was 
hospitalized at a VA hospital from June to July 1991 due to 
complaints of dizziness and light-headedness.  He complained 
of depression and was given medication.  The diagnoses were 
anxiety overlay and depression.  The veteran was admitted to 
a VA hospital in April 1992 with an irregular heartbeat.  The 
diagnoses included severe anxiety neurosis.  VA outpatient 
records dated from May 1991 to April 1993 reveal continued 
problems with anxiety.  None of these records referred to the 
veteran's military service as a source of his anxiety.

In April 1993, the veteran contacted the RO, requesting 
service connection for PTSD "as a result of my combat 
experiences in Vietnam".  In May 1993, the RO wrote to the 
veteran, requesting specifics concerning his stressful 
experiences.  The veteran failed to respond to the RO's 
letter.

The initial diagnosis of PTSD occurred in May 1999.  The 
veteran reported having nightmares and flashbacks of 
unspecified "atrocities" he saw in Vietnam.  

In October 1999, the veteran filed a claim of entitlement to 
service connection for PTSD with the RO.  In January 2000, 
the RO wrote to the veteran, requesting specific information 
concerning his alleged stressors.  The veteran did not 
respond to that letter.  In February 2000, his claim was 
denied by the RO.  This appeal followed.

In March 2000, the veteran submitted a stressor statement to 
the RO.  He reported that his father, grandfather and 
grandmother died while he was in Korea.  He further reported 
that shortly after he arrived in Vietnam, he was blamed when 
electrical power went off, endangering aircraft which were 
attempting to land.  The veteran went on to state that he was 
ostracized and vilified for that incident, which he claimed 
was not his fault.  The veteran further stated that he wrote 
his Congressman, which resulted in further teasing and 
isolation.

The veteran was evaluated by a VA counseling therapist on 
April 3, 2000.   
The veteran's duties in the military involved electrical 
power generation and repair.  His responsibilities included 
maintain power production for airbases.  He again described 
the incident in Vietnam in which he was blamed, unfairly 
according to him, for losing power for the base's runway 
lights and radar, with subsequent abuse and isolation.  The 
veteran's stressors were described as "global versus event 
specific".  The examiner concluded that the veteran did not 
meet the criteria for PTSD as established by DSM-IV because 
he did not experience a traumatic event.  


A VA outpatient treatment record dated April 13, 2000 is of 
record.  The veteran in essence reiterated the statement he 
submitted to the RO in March 2000.  The diagnosis was PTSD, 
"non-combat".  

Subsequent VA outpatient records from July 2000 to February 
2001 reveal various diagnoses, including obsessive-compulsive 
disorder, alcohol dependence, major depression and "non 
combat" PTSD.

Also on file is a statement from the veteran's wife, received 
by VA in September 2000, in which she says that the veteran 
was under mental stress while in service.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).



Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was informed in 
the March 2000 Statement of the Case and the July 2001 
Supplemental Statement of the Case of the relevant law and 
regulations and the type of evidence that could be submitted 
by him in support of his claim.  Of particular interest is 
that the veteran was specifically informed by the RO in 
January 2000 that he was obligated to provide information 
concerning his stressors.  He responded in March 2000.  The 
veteran has been accorded ample opportunity to present 
evidence and argument on his own behalf.  
  
After having reviewed the record, the Board concludes that 
there is sufficient evidence of record with which to make an 
informed decision.  Although there is no specific VA 
compensation and pension psychiatric evaluation of the 
veteran of record, there are numerous outpatient treatment 
records.  As indicated in the analysis section below, the 
Board will assume that the veteran has a diagnosis of PTSD.  
The outcome of this case hinges on the existence of 
stressors, and as discussed above the veteran has been given 
the opportunity top describe his stressors and he has indeed 
done so. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

There is of record a current medical diagnosis of PTSD, 
although described as "non combat" PTSD.  There are numerous 
other psychiatric diagnoses, and one examiner has 
specifically ruled out PTSD.  For the purposes of this 
discussion, however, the Board will accept that there is a 
current medical diagnosis of PTSD

The Board observes that at times the veteran has alluded to 
being in combat [April 1993] and allegedly witnessing 
"atrocities" [May 1999].  He has never been more specific, 
despite being asked by VA to provide more specific 
information.  
The veteran has more recently contended that his in-service 
stressors involve being blamed for the loss of generator 
power to his base soon after his arrival in Vietnam in 
February 1966.  The veteran has further reported that he was 
ostracized and ridiculed after this incident.   

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

The Board places little weight of probative value on the 
veteran's brief and vague statements concerning combat and 
atrocities, which are unsupported by any evidence of record.  
The veteran has provided no meaningful information which 
would provide a basis to refer this case to the U. S. Armed 
Services Center for Research of Unit Records for verification 
of any claimed stressors.

There is no evidence that the veteran served in combat.  His 
military occupational specialty was electrical power 
specialist in the United States Air Force.  He did not 
receive any decorations or awards indicative of combat 
status.  Accordingly, the Board concludes that combat status 
has not been demonstrated in this case.

Because the veteran did not engage in combat, the law 
requires that stressors be corroborated.  The veteran's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor.  Moreover, the diagnosis of "non combat" 
PTSD does not suffice to verify the occurrence of any claimed 
in-service stressor.  There is no credible corroborating 
evidence of an in-service stressor, which is one of the 
elements required for entitlement to service connection for 
PTSD.  In the absence of one of the required elements under 
38 C.F.R. § 3.304(f), the claim must be denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

